United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Columbia, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Delores Barber, for the appellant
Office of Solicitor, for the Director

Docket No. 07-283
Issued: April 5, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 13, 2006 appellant filed a timely appeal from an October 3, 2006 decision
of the Office of Workers’ Compensation Programs that affirmed an August 10, 2006 Office
determination that his claim was not timely filed. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant filed a timely claim for compensation under the Federal
Employees’ Compensation Act.1
FACTUAL HISTORY
On July 26, 2006 appellant, then a 50-year-old housekeeping employee, filed a traumatic
injury claim alleging that he sustained an injury in the performance of duty on
1

5 U.S.C. §§ 8101-8193.

November 25, 1998. He stated that he felt a muscle pull in his left arm and shoulder while
dismantling a piece of cleaning equipment. Appellant indicated that he also experienced
numbness in his left arm as well as low back pain. He did not stop work.
The employing establishment controverted appellant’s claim, stating that he did not
report any injury to his left arm or back or notify his supervisor that any medical appointments
were due to an employment injury. The employing establishment also noted that his health file
did not reflect that he sustained an injury or sought treatment in 1998. It noted that appellant was
aware of the procedures for timely filing a claim as he had filed a traumatic injury claim for a
needle stick injury on April 3, 1998.
Appellant submitted treatment notes from Dr. William H. Kirkley, a Board-certified
orthopedic surgeon, Dr. David B. Fulton, a Board-certified orthopedic surgeon, and
Dr. William T. Felmly, a Board-certified orthopedic surgeon. The reports are dated August 25,
1999 to January 19, 2006 and reflect that appellant was treated for pain in his left arm and
shoulder, as well as his cervical spine. On August 25, 1999 Dr. Felmly indicated that appellant
had weakness and soreness in his left arm, but did not know if he “has had any specific injury.”
Appellant also submitted a September 29, 1999 operative report noting a disc excision procedure
at C6-7.
By decision dated August 10, 2006, the Office denied appellant’s claim on the grounds
that it was untimely filed.
Appellant requested reconsideration on August 29, 2006 and, through his representative,
argued that he reported the injury to his immediate supervisor but because of his “mental status”
he was not aware that he was to “follow up on the injury.” He submitted school progress reports
and reports from both a private consulting agency and the Richland/Lexington Disabilities and
Special Needs Board, indicating that he met South Carolina state criteria for mental retardation.
However, the Special Needs Board noted that he had not been adjudicated incompetent, had a
conservator appointed or relinquished power of attorney. In an August 30, 2006 statement,
Mazelleria Reid, appellant’s immediate supervisor at the time of his claimed injury, stated that,
in approximately 1999, appellant underwent surgery and missed approximately three months of
work. She indicated that she was unaware of his condition until he missed three days of work
and she discovered that he was in the hospital. Ms. Reid stated: “I can not recall if [appellant]
reported his injury to me.”
By decision dated October 3, 2006, the Office denied modification of the August 10,
2006 decision.
LEGAL PRECEDENT
The issue of whether a claim was timely filed is a preliminary jurisdictional issue that
precedes any determination on the merits of the claim.2 Section 8122 of the Act provides that an
original claim for compensation for disability or death must be filed within three years after the

2

Charles Walker, 55 ECAB 238 (2004); see Charles W. Bishop, 6 ECAB 571 (1954).

2

injury or death.3 Compensation for disability or death may not be allowed if a claim is not filed
within that time unless:
“(1) the immediate superior had actual knowledge of the injury or death within 30
days. The knowledge must be such as to put the immediate superior reasonably
on notice of an on-the-job injury or death; or
(2) written notice of injury or death as specified in section 8119 was given within
30 days.”4
In cases involving a traumatic injury, the time limitation commences to run on the date of
the incident even though the employee may not be aware of the seriousness or ultimate
consequences of the injury or the nature of the injury is not diagnosed until sometime later.5 For
actual knowledge of a supervisor to be regarded as timely filing, an employee must show not
only that the immediate superior knew that he was injured, but also knew or reasonably should
have known that it was an on-the-job injury.6
Even if an original claim for compensation for disability or death is not filed within three
years after the injury or death, compensation for disability or death may be allowed if written
notice of injury or death, as specified in section 8119, was given within 30 days. Section 8119
provides that a notice of injury or death shall be given within 30 days after the injury or death; be
given to the immediate superior of the employee by personal delivery or by depositing it in the
mail properly stamped and addressed; be in writing; state the name and address of the employee;
state the year, month, day and hour when and the particular locality where the injury or death
occurred; state the cause and nature of the injury or in the case of death, the employment factors
believed to be the cause; and be signed for and contain the address of the individual giving the
notice.7 Actual knowledge and written notice of injury under section 8119 serve to satisfy the
statutory period for filing an original claim for compensation.8
ANALYSIS
The record establishes that appellant did not file his claim for compensation within the
three-year statutory limitation. He claimed that he sustained an on-the-job injury on
November 25, 1998. Appellant stated that he felt a muscle pull in his left arm and shoulder as he
dismantled a piece of cleaning equipment. Pursuant to section 8122(a) of the Act, he had three
years from the date of his injury to timely file a claim. However, appellant did not file a

3

5 U.S.C. § 8122.

4

5 U.S.C. § 8122(a).

5

See Paul S. Devlin, 39 ECAB 715 (1988); Kenneth W. Beard, 32 ECAB 210 (1980).

6

Duet Brinson, 52 ECAB 168 (2000).

7

Larry E. Young, 52 ECAB 264 (2001).

8

Laura L. Harrison, 52 ECAB 515 (2001).

3

workers’ compensation claim until July 25, 2006. Accordingly, the Board finds that his claim
was not timely filed.
Appellant contends that he did not understand the procedures for filing a workers’
compensation claim because of his “mental status.” The time limitation requirements of the Act
may toll for a claimant if he can establish that he was incompetent and had no duly appointed
legal representative during the relevant period.9 Appellant submitted evidence concerning the
South Carolina state criteria for mental retardation. However, he has not established that he was
incompetent at the time of his injury or in the years since. The Board has held that it is
appellant’s burden to show that he is incompetent for a given period by submitting medical
evidence stating that his condition was such, that he is incapable of filling out a form or of
otherwise furnishing the relatively simple information necessary for filing a claim and satisfying
the time limitation requirements.10 The medical reports in this case do not establish that
appellant’s mental condition rendered him incompetent from filing his claim or reporting his
injury. The Richland/Lexington Disabilities and Special Needs Board advised, in a July 13,
2006 report, that while appellant met state requirements for mental retardation he had not been
adjudicated incompetent, did not have a conservator appointed or relinquished power of attorney.
The employing establishment reported that appellant had sustained a “needle stick” injury on
April 3, 1998 and had successfully submitted a traumatic injury claim on the same day.
Accordingly, the Board finds that the evidence does not show that appellant was incompetent
such that he was unable to complete a claim form within the three-year time limitation.
Appellant’s claim would still be regarded as timely under section 8122(a)(1) of the Act if
his immediate superior had actual knowledge of the injury within 30 days or under section
8122(a)(2), if written notice of injury was given within 30 days. He has not satisfied either of
these provisions. The record reflects that appellant’s immediate supervisor, Ms. Reid, could not
recall whether he reported his injury to her. Ms. Reid stated that she was unaware of his
condition until she discovered, after he had missed several days of work, that he was
hospitalized. This is insufficient to establish that appellant’s supervisor had actual knowledge of
a work-related injury within 30 days. The Board notes that, for actual knowledge of a supervisor
to be regarded as timely filing, appellant must show not only that the immediate superior knew
that he was injured, but also knew or reasonably should have known that it was an on-the-job
injury.11 Appellant has not shown that Ms. Reid was aware of his condition or that she knew or
reasonably should have known that his injury was work related. While Ms. Reid noted being
aware of an “injury” in November 1999, she did not indicate awareness that it was an
employment injury or that she had actual knowledge within 30 days of November 25, 1998.
Appellant also has not established that he submitted written notice to the employing
establishment within 30 days of his claimed injury. The employing establishment indicated that
appellant did not submit either a traumatic injury claim or any documentation concerning
medical treatment for an on-the-job injury within 30 days of his claimed injury. Appellant has
not presented any evidence indicating that he did, in fact, provide written notice to the employing
9

5 U.S.C. § 8122(d)(2); see Linda J. Reeves, 48 ECAB 373 (1997).

10

Garyleane A. Williams, 44 ECAB 441 (1993); Paul S. Devlin, supra note 5.

11

David R. Morey, 55 ECAB 642 (2004).

4

establishment within 30 days of his claimed on the job injury. Accordingly, the Board finds that
he has not established that his claim was timely filed by showing either that his supervisor knew
or reasonably should have known that he sustained an on-the-job injury or that he provided
written notice to the employing establishment within 30 days.
CONCLUSION
The Board finds that appellant’s claim is barred by the applicable time limitation
provisions of the Act.
ORDER
IT IS HEREBY ORDERED THAT the October 3 and August 10, 2006 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: April 5, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

